Name: Commission Regulation (EC) NoÃ 678/2008 of 16Ã July 2008 amending for the 97th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  free movement of capital;  civil law
 Date Published: nan

 17.7.2008 EN Official Journal of the European Union L 189/23 COMMISSION REGULATION (EC) No 678/2008 of 16 July 2008 amending for the 97th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 1 and on 3 July 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 580/2008 (OJ L 161, 20.6.2008, p. 25). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries shall be added under the heading Natural persons: (a) Ahmed Deghdegh (alias Abd El Illah). Date of birth: 17.1.1967. Place of birth: Anser, Wilaya (province) of Jijel, Algeria. Nationality: Algerian. Other information: (a) Belongs to the leadership of the Organisation of Al-Qaida in the Islamic Maghreb. More particularly involved in the finances of the organisation; (b) Mothers name: Zakia Chebira. Fathers name: Lakhdar. (b) Yahia Djouadi (alias (a) Yahia Abou Ammar; (b) Abou Ala). Date of birth: 1.1.1967. Place of birth: MHamid, Wilaya (province) of Sidi Bel Abbes, Algeria. Nationality: Algerian. Other information: (a) Belongs to the leadership of the Organisation of Al-Qaida in the Islamic Maghreb; (b). Located in Northern Mali as of June 2008; (c) Mothers name: Zohra Fares. Fathers name: Mohamed. (c) Salah Gasmi (alias (a) Abou Mohamed Salah; (b) Bounouadher). Date of birth: 13.4.1974. Place of birth: Zeribet El Oued, Wilaya (province) of Biskra, Algeria. Nationality: Algerian. Other information: (a) Belongs to the leadership of the Organisation of Al-Qaida in the Islamic Maghreb. More particularly involved in the propaganda activities of the organisation; (b) Located in Northern Mali as of June 2008; (c) Mothers name: Yamina Soltane. Fathers name: Abdelaziz. (d) Abid Hammadou (alias (a) Abdelhamid Abou Zeid; (b) Youcef Adel; (c) Abou Abdellah). Date of birth: 12.12.1965. Place of birth: Touggourt, Wilaya (province) of Ouargla, Algeria. Nationality: Algerian. Other information: (a) Associated with the Organisation of Al-Qaida in the Islamic Maghreb; (b) Located in Northern Mali as of June 2008; (c) Mothers name: Fatma Hammadou. Fathers name: Benabes. (2) The entry Hamid Al-Ali (alias (a) Dr Hamed Abdullah Al-'Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Abu Salim). Date of birth: 20.1.1960. Nationality: Kuwaiti under the heading Natural persons shall be replaced by: Hamid Abdallah Ahmed Al-Ali (alias (a) Dr Hamed Abdullah Al-Ali, (b) Hamed Al-'Ali, (c) Hamed bin 'Abdallah Al-'Ali, (d) Hamid 'Abdallah Al-'Ali, (e) Hamid 'Abdallah Ahmad Al-'Ali, (f) Hamid bin Abdallah Ahmed Al-Ali, (g) Abu Salim). Date of birth: 20.1.1960. Nationality: Kuwaiti. (3) The entry Jaber Al-Jalamah (alias (a) Jaber Al-Jalahmah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Nationality: Kuwaiti. Passport No: 101423404 under the heading Natural persons shall be replaced by: Jaber Abdallah Jaber Al-Jalahmah (alias (a) Jaber Al-Jalamah, (b) Abu Muhammad Al-Jalahmah, (c) Jabir Abdallah Jabir Ahmad Jalahmah, (d) Jabir 'Abdallah Jabir Ahmad Al-Jalamah, (e) Jabir Al-Jalhami, (f) Abdul-Ghani, (g) Abu Muhammad). Date of birth: 24.9.1959. Nationality: Kuwaiti. Passport No: 101423404.